Citation Nr: 1041334	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-41 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 30, 2002 
for the grant of service connection for posttraumatic stress 
disorder (PTSD). 

(The issue of entitlement to additional vocational rehabilitation 
training benefits under Chapter 31, Title 38, United States Code, 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1993.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal           from an August 2008 decision of the 
Department of Veterans Affairs (VA)             Regional  Office 
(RO) in Manila, the Republic of the Philippines.

The procedural history of this case bears some initial 
explanation. The August 2008 rating decision on appeal originally 
denied a claim for an effective date earlier than March 4, 2004 
for the award of a 100 percent disability evaluation for PTSD.           
The Veteran in October 2008 filed a timely notice of disagreement 
(NOD).              The RO's February 2010 Statement of the Case 
(SOC) meanwhile characterized the issue as a claim for an 
effective date earlier than September 30, 2002 for the grant of 
service connection for PTSD. Later, the Board accepted the 
Veteran's April 2010 hearing testimony as his substantive appeal. 
Notwithstanding the confusion brought about by the February 2010 
SOC, the Veteran has since confirmed that the claim he is 
pursuing is indeed one for an earlier effective date for service 
connection (not the assignment of a 100 percent rating). 
Therefore, this remains the proper statement of the issue before 
the Board. 

The Board also finds that there is no detrimental effect in 
construing the issue as such given that for the reasons 
articulated below, the effective dates of both service connection 
and the level of disability compensation for PTSD are set forth 
through an already final rating decision which has not been the 
subject of a valid collateral challenge. (Incidentally, the Board 
notes that an earlier February 2007 SOC indicated denial of an 
earlier effective date for assignment of a 100 percent rating for 
PTSD, but the Veteran did not perfect an appeal as to this issue 
when given this opportunity.) 
During pendency of the appeal, in September 2009, a hearing was 
held before a Decision Review Officer (DRO) at the RO. A Travel 
Board hearing was later held before the undersigned Veterans Law 
Judge (VLJ) in April 2010. The transcripts of both proceedings 
are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the DRO and/or VLJ who 
chairs a hearing fulfill two duties to comply with the above the 
regulation. These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked. Here, during the hearings, the DRO 
and VLJ noted the basis of the prior determination and noted the 
elements of the claim that was lacking to substantiate the claim 
for benefits. In addition, the DRO and VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative have asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of 
the hearings. By contrast, the hearings focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that       he had actual knowledge of the 
elements necessary to substantiate his claim for benefits. As 
such, the Board finds that, consistent with Bryant, both the DRO 
and VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

As a final procedural matter, the Board notes that jurisdiction 
over the case has been transferred during pendency of the appeal 
to the RO in Manila, the Republic of the Philippines where the 
Veteran currently resides.


FINDINGS OF FACT

1.	In a September 2003 rating decision, the RO reopened and 
granted a claim for service connection for PTSD, and assigned a 
30 percent disability rating, effective from September 30, 2003.
2.	By a November 2003 decision, the RO assigned a revised 
effective date for       the grant of service connection and a 30 
percent rating for PTSD of September 30, 2002, based upon the 
date of receipt of the Veteran's petition to reopen service 
connection for PTSD.

3.	The Veteran later filed a timely appeal from the initial 
assigned rating for PTSD, resulting in a March 2005 RO rating 
decision which assigned an increased rating of 100 percent for 
PTSD, effective from March 4, 2004.

4.	The Veteran did not perfect a timely appeal of the March 2005 
RO rating decision, and hence that decision became final on the 
merits.

5.	The current claim for an effective date earlier than September 
30, 2002 for service connection for PTSD is a freestanding claim 
that does not raise a cognizable assertion of error in the 
assigned effective date for entitlement to that benefit.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
2002 for the grant of service connection for PTSD are not met. 38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.200, 20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 296 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

In this case, however, the Board has determined that as a matter 
of law                   the Veteran's claim for earlier 
effective date must be dismissed. This is based upon the finding 
that a final rating decision already exists assigning the 
effective date of service connection PTSD. Absent valid grounds 
to question the validity of that decision, the earlier effective 
date issue is being dismissed. There is no further factual 
development which could lead to any contrary decision. Where, as 
here, the law and not the case facts are determinative, the VCAA 
has been held inapplicable. 
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz 
v. Principi,          15 Vet. App. 143, 149 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive). See 
also VAOPGCPREC 2-2004 (2004).

Generally, the VA guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R.               § 3.400. 
Except as otherwise provided, the effective date of an evaluation 
and an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or the 
date entitlement arose, whichever is later. See 38 C.F.R. § 
3.400. 
 
The specific provision for the assignment of an effective date 
for an award of compensation benefits following the grant of an 
original claim for service connection, is that the effective date 
will be the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service, and otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(b)(2)(i). 

The assigned effective date of service connection for a claim 
that has been reopened (based upon receipt of new and material 
evidence) is that of the date of receipt of the claim to reopen, 
or date entitlement arose, whichever is later. See 38 C.F.R.            
§ 3.400(r). 

The Board's inquiry in this case into the proper effective date 
of service connection for PTSD begins not with these general 
principles however, but with the question of whether there is a 
valid basis in the first instance to bring an earlier effective 
date claim. In this regard, the U. S. Court of Appeals for 
Veterans Claims (Court) in its decision in Rudd v. Nicholson, 20 
Vet. App. 296 (2006) addressed the matter of the adjudication of 
claims for an earlier effective date for a VA benefit, where 
there is of record a prior final RO decision which considered and 
decided a claim for that identical benefit. In Rudd, the Court 
held that where a claim for an earlier effective date represents 
disagreement with an effective date assigned pursuant to a final 
RO rating decision, absent an attempt to vitiate the finality of 
that decision through an allegation of Clear and Unmistakable 
Error (CUE) in the decision, the claimant has merely raised a 
"freestanding" claim that cannot remove the finality of the 
decision which assigned the previous effective date. In sum, Rudd 
precludes a claimant from collaterally attacking the effective 
date of service connection assigned by a final RO rating 
decision. 

Therefore, the analysis in the present case from the start must 
begin with whether a prior final RO decision already decided the 
effective date matter. Indeed, that is exactly the case here. 
There is a final RO rating decision on file which settled the 
matter of the proper effective date for service connection for 
PTSD, and as to which any collateral challenge is now effectively 
barred by the holding in Rudd. 

The Board will recount the background by means of which the RO 
has already issued a final adjudication of the assigned effective 
date for service connection          for PTSD.

Initially, through a September 2003 rating decision, the RO 
reopened and granted a claim for service connection for PTSD, and 
assigned a 30 percent disability rating, effective from September 
30, 2003.

Two months later, through a November 2003 decision on its own 
initiative                the RO revised the effective date for 
the grant of service connection for PTSD to September 30, 2002, 
based upon the date of receipt of the Veteran's petition to 
reopen service connection for PTSD.

Within a year afterwards (so before the November 2003 rating 
decision became final), the Veteran appealed from the initial 
assigned rating for PTSD. Thereafter, by a March 2005 rating 
decision, the RO assigned an increased rating of                 
100 percent for PTSD, effective from March 4, 2004.

In December 2005, the Veteran filed a timely Notice of 
Disagreement (NOD) with another "downstream" element from the 
initial decision to grant service connection for PTSD, that of 
the effective date for service connection (along with the 
ancillary issue of an earlier effective date for entitlement to a 
100 percent disability rating). The RO issued a February 2007 
Statement of the Case (SOC) on the matter; however, the Veteran 
did not file a VA Form 9 or other Substantive Appeal to perfect 
his appeal on the earlier effective date claim. See 38 C.F.R. § 
20.302(b)          (a Substantive Appeal to be timely must be 
filed within 60 days of mailing of SOC,  or remainder of one-year 
from notice of rating decision being appealed). 
Consequently, at this stage, the RO's decisional history 
adjudicating service connection for PTSD, and any subsequent 
adjustments to that initial award,        became final and 
binding on the merits. See 38 U.S.C.A. § 7105(d). 

Essentially, the Veteran did not timely appeal the appropriate 
effective date for service connection for PTSD. The September 
2003 RO rating decision granted service connection, and the 
effective date of service connection was revised two-months 
later. When the Veteran timely appealed the initial assigned 
rating for PTSD, the propriety of the original award of benefits 
remained in appellate status, and thereby nonfinal, up until a 
March 2005 rating decision was issued. When        the Veteran 
did not timely appeal from the March 2005 rating decision, the 
original award of benefits (including the disability rating and 
effective date components of that award) became final and 
binding. Given that the assigned effective date of service 
connection is now the subject of a final rating decision, the 
Veteran             no longer has the opportunity to contest this 
matter under the general legal principles governing the 
assignment of effective dates. 

Rather, under the Rudd decision the only procedural avenue 
available to him at this stage is through filing a claim for 
Clear and Unmistakable Error (CUE) in the decision that assigned 
the effective date of service connection. A challenge based upon 
CUE effectively is a high standard to meet, given that the 
claimant must establish an undebatable factual or legal error in 
a final rating decision which would have manifestly changed the 
decisional outcome. See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russel v. Principi, 3 Vet. App. 310 (1992). To date, the 
Veteran has not filed a claim of CUE in either the September 2003 
RO rating decision originally assigning an effective date of 
service connection, or for that matter the November 2003 rating 
decision revising the applicable effective date to September 30, 
2002. Therefore, there are no grounds upon which to contest the 
RO's prior rating actions in assigning the existing effective 
date of service connection             for PTSD. 

Notably, in various recent communications with the RO the Veteran 
has raised         the assertion that there was CUE in the 
"initial rating of PTSD" in that VA was         in custody of 
enough evidence to grant that benefit. Presumably, the Veteran is 
alleging that the July 1995 RO rating decision that first 
considered his claim for service connection for PTSD was flawed 
in some critical manner. The July 1995 decision in question 
eventually became final, and the Veteran's claim for service 
connection for PTSD remained in denial status for several years 
until the  September 2003 RO rating decision reopened and granted 
the claim. While a more specifically pled claim for CUE with the 
July 1995 RO rating decision might require independent review and 
decision on that matter, the Veteran has not alleged any 
particular error in the July 1995 decision. Where, as here, the 
allegation of CUE lacks specificity as to what was the 
manifestation of error, a valid CUE claim           has not been 
pled. See Fugo, supra ("simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE 
...there must be some degree of specificity as to what the 
alleged error is"); Eddy v. Brown, 9 Vet. App. 52, 57 (1996); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994). If however the 
Veteran at some future point wishes to file a CUE claim with the 
July 1995 RO rating decision regarding a specific identifiable 
factual or legal error, he may pursue such a matter directly with 
the RO. 

As to the instant claim before the Board, the Veteran cannot 
contest the final adjudication of the assigned effective date of 
service connection for PTSD, and therefore his earlier effective 
date claim is being dismissed.


ORDER

The claim for an effective date earlier than September 30, 2002 
for the grant of service connection for PTSD is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


